UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
DAVID WHITT, )
Plaintiff(s),
No. 4:18-CV-01294-RLW
CITY OF ST. LOUIS, et al., 5
Defendant(s). )
)

 

 

ALTERNATIVE DISPUTE RESOLUTION COMPLIANCE REPORT
Complete one option and file this report with the Clerk's Office

Option I

The neutral clects to extend the deadline for completing ADR for 14 days and will
continue efforts to assist the parties in reaching a settlement. Revised completion
deadline: . Such an election by the neutral is permitted once during the
span of a mediation in a single case. If the parties require more time to complete
mediation, lead counsel mast file a motion with the Court.

Option 2
An ADR conference was held on: / of, é/zo

All required individuals, parties, counsel of record, corporate representatives, and/or
claims professionals attended and participated in the ADR conference(s) in good faith,
and each possessed the requisite settlement authority;

 

The following individuals, parties, counsel of record, corporate representatives, and/or
claims professionals failed to appear and/or participate in good faith as ordered:

 

The ADR referral was concluded on _/0 /é [ze
The parties [cm did did not} achieve a settlement. Check one

Optien 3

Although this case was referred to ADR, a conference Zi
Date: /0/2/ 20 Neutral: :

-

WILLIAMS, STEPHEN C.
Signature

 
